Case: 21-50123     Document: 00516332762         Page: 1     Date Filed: 05/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 25, 2022
                                  No. 21-50123                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jason Minjarez Galindo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-174-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jason Minjarez Galindo pleaded guilty to possession with intent to
   distribute five grams or more of actual methamphetamine. Prior to his
   rearraignment, the Government filed a 21 U.S.C. § 851 notice of sentencing
   enhancement, which asserted that Minjarez Galindo was subject to an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50123     Document: 00516332762           Page: 2   Date Filed: 05/25/2022




                                    No. 21-50123


   increased statutory sentencing range of 10 years to life due to two prior
   serious drug felony convictions. Minjarez Galindo ultimately received a
   within-guidelines sentence of 327 months of imprisonment followed by eight
   years of supervised release.     On appeal, Minjarez Galindo raises two
   sentencing issues.
          First, Minjarez Galindo argues that 4 of the 17 “standard” conditions
   of supervised release listed in the written judgment were not orally
   pronounced. Any discretionary condition of supervised release not required
   by 18 U.S.C. § 3583(d) must be pronounced at sentencing. United States v.
   Diggles, 957 F.3d 551, 559 (5th Cir. 2020) (en banc). A district court may
   satisfy the pronouncement requirement through the in-court adoption of a
   list of recommended supervised release conditions contained in the
   defendant’s presentence report or in a court-wide standing order. Id. at 560-
   63. We conclude that the district court’s oral imposition of the “standard
   and mandatory conditions of supervision” gave Minjarez Galindo notice and
   an opportunity to object to these conditions. See United States v. Martinez,
   15 F.4th 1179, 1180-81 (5th Cir. 2021). In addition, the standing order of the
   Western District of Texas, which lists the conditions challenged on appeal,
   provided Minjarez Galindo and his counsel with “‘advance notice’ of what
   those conditions might be.” Id. at 1181; see also United States v. Vargas, 23
   F.4th 526, 528 (5th Cir. 2022). Therefore, we conclude that these conditions
   were adequately pronounced.
          Second, Minjarez Galindo argues that one of the prior convictions
   listed in the § 851 notice of sentencing enhancement does not qualify as a
   “serious drug felony” because it did not have a maximum term of
   imprisonment of 10 years or more. A “serious drug felony” is defined as “an
   offense described in [18 U.S.C. § 924(e)(2)] for which” the offender
   (1) “served a term of imprisonment of more than 12 months” and (2) was
   released from any term of imprisonment “within 15 years of the



                                         2
Case: 21-50123      Document: 00516332762           Page: 3    Date Filed: 05/25/2022




                                     No. 21-50123


   commencement of the instant offense.” 21 U.S.C. § 802(57). Section
   924(e)(2) defines a “serious drug offense” to include “an offense under the
   Controlled Substances Act (21 U.S.C. 801 et seq.) . . . for which a maximum
   term of imprisonment of ten years or more is prescribed by law.”
   § 924(e)(2)(A)(i). The § 851 notice of enhancement listed two qualifying
   prior convictions, but Minjarez Galindo challenges only one of them in his
   appellate brief. By failing to brief a challenge to the second conviction, he has
   waived that issue. See Roy v. City of Monroe, 950 F.3d 245, 251 (5th Cir.
   2020). An enhanced sentence under 21 U.S.C. § 841(b)(1)(B) requires only
   one prior offense that qualifies as a serious drug offense. See § 841(b)(1)(B).
   Thus, even if Minjarez Galindo’s appellate challenge to the one conviction
   had merit, his remaining unchallenged conviction would be sufficient to
   support an enhanced sentence.
          Accordingly, the district court’s judgment is AFFIRMED.
   However, we note that the record reflects a clerical error in the judgment.
   Minjarez Galindo was charged and convicted under § 841(a)(1) and
   § 841(b)(1)(B), but the written judgment states that he was convicted under
   § 841(a)(1) and “21 U.S.C. § 841(b)(1)(A).” Therefore, we REMAND for
   correction of the written judgment. See Fed. R. Crim. P. 36.




                                           3